                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA



PAMELA SWANSON,                                               CASE NO. 8:18-cv-00473
                 Plaintiff,

v.                                                      STIPULATED PROTECTIVE ORDER
OMAHA PUBLIC SCHOOLS,

                 Defendant.



          Upon consideration of the parties’ joint request for entry of a Protective
Order, (Filing       No.      22),   the   Court   enters   the   following   Protective   Order
governing the disclosure of confidential Discovery Material by a Producing Party to
a Receiving Party in this Action.
     1)     Definitions. As used in this Order:

            a. Action refers to the above-captioned litigation.

            b. Discovery Material includes all information exchanged between the
               parties, whether gathered through informal requests or communications
               between the parties or their counsel, or gathered through formal discovery
               conducted pursuant to Rules 30 through 36, and Rule 45. Discovery
               Material includes information within documents, depositions, deposition
               exhibits, and other written, recorded, computerized, electronic or graphic
               matter, copies, and excerpts or summaries of documents disclosed as
               required under Rule 26(a).

            c. A Producing Party is a party to this litigation, or a non-party either acting
               on a party’s behalf or responding to discovery pursuant to a Rule 45
               subpoena, that produces Discovery Material in this Action.

            d. A Receiving Party is a party to this litigation that receives Discovery
               Material from a Producing Party in this Action.




DOCS/2285647.2                                     1
     2)    Confidential Discovery Material. This Protective Order applies to all
confidential Discovery Material produced or obtained in this case. For the purposes of
this Protective Order, confidential Discovery Material shall include:

           a. Commercial information relating to any party’s business including, but not
              limited to, tax data, financial information, financial or business plans or
              projections, proposed strategic transactions or other business
              combinations, internal audit practices, procedures, and outcomes, trade
              secrets or other commercially sensitive business or technical information,
              proprietary business and marketing plans and strategies, studies or
              analyses by internal or outside experts, competitive analyses, customer or
              prospective customer lists and information, profit/loss information, product
              or service pricing or billing agreements or guidelines, and/or confidential
              project-related information;

           b. Personnel data of the parties or their employees, including but not limited
              to employment application information; the identity of and information
              received from employment references; wage and income information;
              benefits information; employee evaluations; medical evaluation and
              treatment information and records; counseling or mental health records;
              educational records; and employment counseling, discipline, or
              performance improvement documentation;

           c. Information concerning settlement discussions and mediation, including
              demands or offers, arising from a dispute between a party and a non-
              party;

           d. Medical or mental health information;

           e. Records restricted or prohibited from disclosure by statute; and

           f. Any information copied or extracted from the previously described
              materials, including all excerpts, summaries, or compilations of this
              information or testimony, and documentation of questioning, statements,
              conversations, or presentations that might reveal the information
              contained within the underlying confidential Discovery Material.




DOCS/2285647.2                               2
     3)    Manner of Confidential Designation. A Producing Party shall affix a
“CONFIDENTIAL” designation to any confidential Discovery Material produced in this
Action.

           a. As to documentary information (defined to include paper or electronic
              documents, but not transcripts of depositions or other pretrial or trial
              proceedings), the Producing Party must affix the legend “CONFIDENTIAL”
              to each page that contains protected material.

           b. If only a portion or portions of the information on a document page
              qualifies for protection, the Producing Party must clearly identify the
              protected portion(s) (e.g., by using highlighting, underlining, or appropriate
              markings in the margins).

           c. If it is not feasible to label confidential Discovery Material as
              “CONFIDENTIAL,” the Producing Party shall indicate via cover letter or
              otherwise at the time of production that the material being produced is
              CONFIDENTIAL.

     4)    Timing of Confidential Designation.

           a. Except as otherwise stipulated or ordered, or where discovery is made
              available for inspection before it is formally disclosed, Discovery Material
              that qualifies for protection under this Order must be clearly so designated
              before the material is disclosed or produced.

           b. If the Producing Party responds to discovery by making Discovery Material
              available for inspection, the Producing Party need not affix confidential
              designations until after the Receiving Party has selected the material it
              wants to receive. During the inspection and before the designation, all
              material made available for inspection is deemed “CONFIDENTIAL.” After
              the Receiving Party has identified the Discovery Material it wants
              produced, the Producing Party must determine which materials, or
              portions thereof, qualify for protection under this Order, and designate the
              materials as “CONFIDENTIAL” as required under this order.




DOCS/2285647.2                               3
     5)    Qualified Recipients. For the purposes of this Protective Order, the persons
authorized to receive Discovery Material designated as “CONFIDENTIAL” (hereinafter
“Qualified Recipients”) are:

           a. The Parties, including any members, council members, officers, board
              members, directors, employees, or other legal representatives of the
              parties;

           b. Legal counsel representing the parties, and members of the paralegal,
              secretarial, or clerical staff who are employed by, retained by, or assisting
              such counsel; including vendors who are retained to copy documents or
              electronic files, provide technical, litigation support, or mock trial services,
              or provide messenger or other administrative support services;

           c. Any non-expert witness during any deposition or other proceeding in this
              Action, and counsel for that witness;

           d. Potential witnesses and their counsel, but only to the extent reasonably
              related to the anticipated subject matter of the potential witness’s
              deposition, trial, or hearing testimony for this Action, so long as such
              persons agree to maintain the confidential Discovery Material in
              confidence per the terms of this Order, and provided that such persons
              may only be shown copies of confidential Discovery Material and may not
              retain any such material;

           e. Consulting or testifying expert witnesses who will be providing
              professional opinions or assistance for this Action based upon a review of
              the CONFIDENTIAL information, and the staff and assistants employed by
              the consulting or testifying experts;

           f. Any mediator or arbitrator retained by the parties to assist with resolving
              and/or settling the claims of this Action and members of the arbitrator’s or
              mediator’s staff and assistants;

           g. The parties’ insurers for this Action, and their staff and assistants,
              members, officers, board members, directors or other legal
              representatives;

           h. Court reporters for depositions taken in this Action, including persons
              operating video recording equipment and persons preparing transcripts of
              testimony;


DOCS/2285647.2                                4
           i.    The court and its staff, any court reporter or typist recording or transcribing
                 hearings and testimony, and jurors; and

           j.    Any auditor or regulator of a party entitled to review the confidential
                 Discovery Material due to contractual rights or obligations, or federal or
                 state laws, or court orders, but solely for such contractual or legal
                 purposes.

      6)   Dissemination by the Receiving Party. Counsel for the Receiving Party
shall:
           a. Require Qualified Recipients who are non-expert witnesses or expert
              witnesses and consultants and who receive information designated as
              “CONFIDENTIAL” to review and agree to the terms of this Protective
              Order and execute a copy of the Agreement attached hereto as Appendix
              A before receiving confidential Discovery Material.

           b. Instruct witnesses, consultants, and outside counsel who assist with case
              preparation or represent a witness that disclosure of the information
              designated as “CONFIDENTIAL” is prohibited as set forth herein.

           c. Maintain a list of any confidential Discovery Material disclosed and to
              whom, along with the executed copies of the Appendix A Agreement.

     The prohibition on disclosing information designated as “CONFIDENTIAL” exists
and is enforceable by the court even if the person receiving the information fails or
refuses to sign the Appendix A Agreement.

     7)    Duty as to Designations.          Each     Producing    Party    that   designates
information or items as CONFIDENTIAL must exercise reasonable care to limit any
such designation to specific material that qualifies under the appropriate standards,
and designate only those parts of material, documents, items, or oral or written
communications that qualify, so that other portions of the material, documents, items,
or communications for which protection is not warranted are not swept unjustifiably
within the ambit of this Order. Broadly described, indiscriminate, or routinized
designations are prohibited.




DOCS/2285647.2                                  5
     8)    Limitations on Use. Confidential Discovery Material shall be used by the
Receiving Party only to prepare for and conduct proceedings herein and not for any
business or other purpose whatsoever. The parties acknowledge that some of the
information produced in this case may be protected health information, or contain such
information, within the meaning of the Health Insurance Portability and Accountability
Act (HIPAA). Consistent with 45 C.F.R. § 164.512(e)(1)(iv)(v), and as to the health
information requested, counsel and the Receiving Party:

           a. Shall not use or disclose the information for any purpose other than the
              litigating this Action;

           b. Shall return or destroy the protected health information (including all
              copies made) at the end of this Action; and

           c. Shall request, use and disclose only the minimum amount necessary to
              conduct this Action.

     9)    Maintaining     Confidentiality.       Discovery   Material   designated   as
“CONFIDENTIAL” shall be held in confidence by each Qualified Recipient to whom it is
disclosed, shall be used only for purposes of this action, and shall not be disclosed to
any person who is not a Qualified Recipient. Each party, each Qualified Recipient, and
all counsel representing any party, shall use their best efforts to maintain all
information designated as “CONFIDENTIAL” in such a manner as to prevent access,
even at a hearing or trial, by individuals who are not Qualified Recipients. Nothing
herein prevents disclosure beyond the terms of this Protective Order if the party
claiming confidentiality consents in writing to such disclosure.

     10) Copies. Discovery Material designated as “CONFIDENTIAL” shall not be
copied or otherwise reproduced by the Receiving Party, except for transmission to
Qualified Recipients, without the written permission of the Producing Party or, in the
alternative, by order of the court. However, nothing herein shall restrict a Qualified
Recipient from loading confidential documents into document review platforms or
programs for the purposes of case or trial preparation or making working copies,
abstracts, digests, and analyses of information designated as “CONFIDENTIAL” under
the terms of this Protective Order.

DOCS/2285647.2                                6
     11) Docket Filings. All documents of any nature including, but not limited to,
briefs, motions, memoranda, transcripts, discovery responses, evidence, and the like
that are filed with the court for any purpose and that contain Discovery Material
designated as “CONFIDENTIAL” shall be provisionally filed under restricted access
with the filing party’s motion for leave to file restricted access documents. A party
seeking to file Discovery Material under restricted access must comply with the court’s
rules and electronic docketing procedures for filing such motions.

     12) Depositions. The following procedures shall be followed at all depositions to
protect the integrity of all Discovery Material designated as “CONFIDENTIAL”:

           a. Only Qualified Recipients may be present at a deposition in which such
              information is disclosed or discussed.

           b. All deposition testimony which discloses or discusses information
              designated as “CONFIDENTIAL” is likewise deemed designated as
              “CONFIDENTIAL”.

           c. Information designated as “CONFIDENTIAL” may be used at a nonparty
              deposition only if necessary to the testimony of the witness.

     13) Challenges to Confidentiality Designations. A Receiving Party that
questions the Producing Party’s confidentiality designation will, as an initial step,
contact the Producing Party and confer in good faith to resolve the dispute. If the
parties are unable to resolve the dispute without court intervention, they shall schedule
a conference call with the magistrate judge assigned to the case before engaging in
written motion practice. If a written motion and briefing are necessary and the
information in dispute must be reviewed by the court to resolve that motion, the
confidential information shall be filed under restricted access pursuant to the court’s
electronic docketing procedures. The party that produced the information designated
as “CONFIDENTIAL” bears the burden of proving it was properly designated. The party
challenging a “CONFIDENTIAL” designation must obtain a court order before
disseminating the information to anyone other than Qualified Recipients.




DOCS/2285647.2                              7
     14) Use at Court Hearings and Trial. Subject to the Federal Rules of Evidence,
Discovery Material designated as “CONFIDENTIAL” may be offered and received into
evidence at trial or at any hearing or oral argument. A party agreeing to the entry of
this order does not thereby waive the right to object to the admissibility of the material
in any proceeding, including trial. Any party may move the court for an order that
Discovery Material designated as “CONFIDENTIAL” be reviewed in camera or under
other conditions to prevent unnecessary disclosure.

     15) Return or Destruction of Documents. Upon final termination of this Action,
including all appeals, each party shall make reasonable efforts to destroy all Discovery
Material designated as “CONFIDENTIAL.” The destroying party shall notify the
producing party when destruction under this provision is complete. If a party is unable
to destroy all Discovery Material designated as “CONFIDENTIAL,” that material shall
be returned to the Producing Party or the Producing Party’s counsel. This Protective
Order shall survive the final termination of this action, and it shall be binding on the
parties and their legal counsel in the future.

     16) Modification. This Protective Order is entered without prejudice to the right
of any party to ask the court to order additional protective provisions, or to modify, relax
or rescind any restrictions imposed by this Protective Order when convenience or
necessity requires. Disclosure other than as provided for herein shall require the prior
written consent of the Producing Party, or a supplemental Protective Order of the court.

     17) Inadvertent Disclosure of Protected Discovery Material.

           a.        A Producing Party that inadvertently fails to properly designate
                 Discovery Material as “CONFIDENTIAL” shall have 30 days from
                 discovering the oversight to correct that failure. Such failure shall be
                 corrected by providing written notice of the error to every Receiving
                 Party.

           b.        Any Receiving Party notified that confidential Discovery Material was
                 received without the appropriate confidentiality designation as authorized
                 under this order shall make reasonable efforts to retrieve any such
                 documents distributed to persons who are not Qualified Recipients under
                 this order, and as to Qualified Recipients, shall exchange the
                 undesignated or improperly designated documents with documents that
DOCS/2285647.2                                   8
                 include the correct “CONFIDENTIAL” designation.

      18) Disclosure of Privileged or Work Product Discovery Material.

           a. The production of attorney-client privileged, or work-product protected
              electronically stored information (“ESI”) or paper documents, whether
              disclosed inadvertently or otherwise, is not a waiver of the privilege or
              protection from discovery in this case or in any other federal or state
              proceeding. This Protective Order shall be interpreted to provide the
              maximum protection allowed by Federal Rule of Evidence 502(d). Nothing
              contained herein is intended to or shall serve to limit a party’s right to
              conduct a review of documents, ESI or information (including metadata)
              for relevance, responsiveness and/or segregation of privileged and/or
              protected information before production.

           b. Any party who discloses documents that are privileged or otherwise
                 immune from discovery shall promptly upon discovery of such disclosure,
                 advise the Receiving Party and request that the documents be returned.
                 The Receiving Party shall return such produced documents or certify their
                 destruction, including all copies, within 14 days of receiving such a written
                 request. The party returning such produced documents may thereafter
                 seek re-production of any such documents pursuant to applicable law.


                 Dated this 10th day of October, 2019.



                                                   BY THE COURT:

                                                   s/______________________________
                                                   United States Magistrate Judge




DOCS/2285647.2                                 9
